Opinion issued February 1, 2007 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00018-CR
____________

JAMES TETZEL BRAXTON, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 230th District Court 
Harris County, Texas
Trial Court Cause No. 831544



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
James Tetzel Braxton, Jr. and signed a final judgment in this case on November 17,
2006.  Appellant did not file a motion for new trial, and therefore the deadline for
filing notice of appeal was Monday, December 18, 2006, because the thirtieth day
after sentencing fell on a weekend/holiday.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
	Appellant filed a notice of appeal on December 28, 2006,10 days after the
deadline.  Notice of appeal was deposited in the mail on December 27, 2006,
according to the postmark on the copy of the envelope included in the clerk's record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the "mailbox rule."  See
Tex. R. App. P. 9.2(b).  Although the notice of appeal was filed within the 15-day
time period for filing a motion for extension of time to file notice of appeal, no such
motion for extension of time was filed.  See Tex. R. App. P. 26.3.
	An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	We therefore dismiss the appeal for lack of jurisdiction.
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).